

Exhibit 10.41
 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
LICENSE AGREEMENT
 
THIS LICENSE AGREEMENT (the “Agreement”) is made and entered into as of this
19th day of December, 2003 (the “Effective Date”) among ACORDA THERAPEUTICS,
INC., a corporation organized and existing under the laws of the state of
Delaware having a principal place of business at 15 Skyline Drive, Hawthorne,
New York 10532, USA (“Acorda”), CAMBRIDGE UNIVERSITY TECHNICAL SERVICES LIMITED,
an entity organized and existing under the laws of England having a registered
address at The Old Schools, Trinity Lane, Cambridge CB2 1TS, UK.  (“CUTS”), and
KING’S COLLEGE LONDON, an Institution incorporated by Royal Charter, of Strand,
London, WC2R 2LS, UK (“KCL”; CUTS and KCL may be collectively referred to as the
“Institutions”).  Each of Acorda, CUTS and KCL may be referred to herein
individually as a “Party” and collectively as the “Parties.”
 
RECITALS
 
WHEREAS, CUTS is a wholly owned trading subsidiary of The Chancellor, Masters
and Scholars of the University of Cambridge (“Cambridge”) and administers the
granting of licenses on behalf of Cambridge;
 
WHEREAS, Professor James Fawcett of Cambridge, together with Professor Stephen
McMahon and Dr.  Elizabeth Bradbury of KCL, have developed technology described
and claimed in the Patent Application (as defined in Section 1.17), and both
Professor Fawcett and Cambridge have assigned to CUTS all of their intellectual
property rights in the Patent Application, and all intellectual property rights
in Professor McMahon’s and Dr.  Bradbury’s inventions claimed in the Patent
Application are owned by KCL;
 
WHEREAS, Institutions jointly own all right, title and interest in the
international patent application entitled “Materials and Methods for the
Treatment of CNS Damage”;
 
WHEREAS, Acorda desires to obtain and Institutions wish to grant to Acorda, an
exclusive (except as otherwise provided in this Agreement), worldwide
development and commercialization license under such international patent
application and any patents owned or controlled by the Institutions that arise
or derive from such international patent application, including all intellectual
property rights therein, for the development and commercialization of
pharmaceutical products for all purposes; and
 
WHEREAS, Acorda also wishes to collaborate with Cambridge and KCL to undertake a
research project on the terms set out in a sponsored research agreement of even
date.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth below, and for other good and valuable consideration,
receipt of which is hereby acknowledged, the Parties hereby agree as follows:
 
1



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
ARTICLE 1
 
DEFINITIONS
 
The following terms as used herein shall have the following meanings:
 
1.1          “Active Ingredient” means any compound or molecule, whether
chemical or biological, that is intended to furnish pharmacological activity or
other direct effect in the diagnosis, cure, mitigation, treatment, or prevention
of disease, or to affect any structure or any function of the body of man or of
animals.  For the avoidance of doubt, this term includes those compounds or
molecules that may undergo chemical change in the manufacture of a drug product
and be present in such drug product in a modified form intended to furnish the
specified activity or effect.
 
1.2          “Affiliate” means any corporation or non-corporate business entity
which controls, is controlled by, or is under common control with Acorda.  A
corporation or non-corporate business entity shall be regarded as in control of
another corporation if it owns, or directly or indirectly controls, at least
fifty percent (50%) of the voting stock of the other corporation, or
alternatively in either (a) the absence of the ownership of at least fifty
percent (50%) of the voting stock of a corporation or (b) the case of a
non-corporate business entity, or non-profit corporation, if it possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such corporation or non-corporate business entity, as
applicable.
 
1.3          “Clinical Trial” means any experiment in which a drug containing an
Active Ingredient is administered or dispensed to, or used involving, one or
more human subjects, except for the use of a marketed drug in the course of
normal medical practice.
 
1.4          “CNS” means the central nervous system.
 
1.5          “Control” or “Controlled”  means, with respect to a particular item
of information or intellectual property right, that the particular Party
(a) owns and has the ability to grant to another Party the licenses to such item
as provided for herein, without violating the terms of an agreement with any
Third Party, and/or (b) has a license to such item and has the ability to grant
to another Party the licenses to such item provided for herein, without
violating the terms of an agreement with any Third Party.
 
1.6          “Dollars” means United States dollars.
 
1.7          “Earned Royalties” means the royalties payable to Institutions by
Acorda on Net Sales of Licensed Products by Acorda and/or its Affiliates as
provided in Article 3.
 
1.8          “FDA” means the United States Food and Drug Administration or any
successor entity.
 
1.9          “IND” means an investigational new drug application submitted to
the FDA, which requests authorization from the FDA to administer an
investigational drug or biological product to humans in the United States.
 
2



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
1.10        “Inventors” means Professor James Fawcett, Professor Steve McMahon
and Dr.  Elizabeth Bradbury.
 
1.11        “Licensed Enzyme Product” means any pharmaceutical product
containing or directly activating an enzyme, including but not limited to
chondroitinase, to treat CNS disorders, diseases or injuries using the method
covered by a Valid Claim in the Licensed Patents.
 
1.12        “Licensed Patents” means any or all of: (a) the Patent Application;
(b) the substitutions, extensions, divisionals, continuations, or
continuations-in-part of such Patent Application; (c) the patents issuing on any
of the foregoing, including all re-examined or re-issued patents and extensions
thereof; and (d) the foreign counterparts of any of the foregoing.
 
1.13        “Licensed Product” means either a Licensed Enzyme Product or a
Licensed Small Molecule Inhibitor Product.
 
1.14        “Licensed Small Molecule Inhibitor Product” means any pharmaceutical
product incorporating a small molecule inhibitor which is used to treat CNS
disorders, diseases or injuries that is covered by a Valid Claim in the Licensed
Patents.
 
1.15        “Licensed Territory” means the world.
 
1.16        “Net Sales” means the actual amounts invoiced by Acorda and/or its
Affiliates for the Sale of Licensed Products to a Third Party purchaser without
deduction of any commission paid to a Third Party purchaser but less the
following deductions to the extent that such amounts are actually allowed or
incurred with respect to such Sales: (a) freight, packaging and insurance costs
incurred in transporting the Licensed Product to such customers; (b) quantity,
cash and other trade discounts or rebates actually allowed and taken, including
without limitation, discounts or rebates granted to managed health care
organizations, or as mandated by any governmental agency or branch thereof in
the Licensed Territory; (c) customs, duty, sales and other similar taxes;
(d) governmental charges incurred in connection with the exportation or
importation of such Licensed Products; (e) amounts repaid or credited by reason
of rejections, return of goods, recalls or retroactive price reductions and
(f) amounts written off in accordance with GAAP as uncollectable debts from the
purchasers, not to exceed 4% of Net Sales in any particular royalty period, and
provided, however that if such amounts so written off are later collected by
Acorda and/or its Affiliates, then such amounts shall be deemed “Net Sales” and
Acorda shall pay Institutions the applicable royalty on Net Sales in accordance
with Sections 3.2 and 3.3.  In any event, Acorda will use reasonable efforts to
collect debts from its purchasers of Licensed Products.  Sales of Licensed
Products or granting of sublicenses by Acorda and its Affiliates to Third
Parties shall be on an “arm’s length basis” and on a bona fide basis for the
purpose of maximizing revenue.
 
1.17        “Patent Application”  means the international patent application
entitled “Materials and Methods for the Treatment of CNS Damage,” disclosing
inventions by the Inventors, filed on the 4th March 2003 having serial number
PCT/GB2003/000901.
 
1.18        “Payment Period” means a semi-annual period ending 30th June or 31st
December of each calendar year.
 
3



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
1.19        “Phase I Clinical Trial” means a Clinical Trial on sufficient
numbers of normal volunteers and subjects that is designed to establish that a
pharmaceutical product is safe for its intended use, and to support its
continued testing in Phase II Clinical Trials.
 
1.20        “Phase II Clinical Trial” means a Clinical Trial on sufficient
numbers of subjects that is designed to establish the safety and biological
activity of a pharmaceutical product for its intended use, and to define
warnings, precautions, and adverse reactions that are associated with such
pharmaceutical product in the dosage range to be prescribed.
 
1.21        “Phase III Clinical Trial” means a Clinical Trial on sufficient
numbers of subjects that is designed to establish that a pharmaceutical product
is safe and efficacious for its intended use, and to define warnings,
precautions, and adverse reactions that are associated with such pharmaceutical
product in the dosage range to be prescribed, and to support Regulatory Approval
of such pharmaceutical product or label expansion of such pharmaceutical
product.
 
1.22        “Regulatory Approval” means the approvals, registrations or
authorizations of the Food and Drug Administration (FDA), or the equivalent
regulatory agency in a foreign country or jurisdiction necessary for the
manufacture, distribution, marketing and sale of a pharmaceutical or diagnostic
product in the United States, or such foreign country or jurisdiction, as
applicable.
 
1.23        “Sale” or “Sold” means the sale or other commercial disposition of a
Licensed Product by Acorda, its Affiliates or sublicensees.  In case of doubt,
Sales of Licensed Products shall be deemed consummated no later than invoicing
of payment to a Third Party for the applicable transaction involving such
Licensed Product.
 
1.24        “Sublicense Royalties” means any royalty payments (which for clarity
excludes any upfront payments, milestone payments, or any equity investments
made in Acorda at fair market value (and provided further that if any equity
investment is made at a premium to fair market value, the amount of such premium
would be deemed Sublicense Royalties)) received by Acorda and/or its Affiliates
from a Third Party sublicensee based on the Sublicense of Acorda’s and/or its
Affiliates rights in the Licensed Patents.
 
1.25        “Third Party” means any entity or individual other than Acorda,
Cambridge, CUTS or KCL, or an Affiliate.
 
1.26        “Valid Claim” means (a) a claim of any issued, unexpired patent
included among the Licensed Patents, which patent claim has not been (i) held
unenforceable, unpatentable or invalid by a decision of a court or governmental
body of competent jurisdiction, which decision is not further appealable, or
(ii) rendered unenforceable through reexamination, reissue, disclaimer or
otherwise, or (iii) lost through an interference proceeding, or (iv) abandoned;
or (b) a pending claim of an international patent application filed under the
Patent Cooperation Treaty (the “PCT”) included within the Licensed Patents,
which claim (i) has been pending under examination for less than seven (7) years
from date of filing of such claim, and (ii) has been asserted in good faith, and
(iii) has not been abandoned or finally rejected without the possibility of
appeal or re-filing.
 
4



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
ARTICLE 2
 
GRANT OF LICENSE
 
2.1          Licenses to Acorda.
 
(a)           Subject to Section 2.2(a), Institutions hereby grant to Acorda and
its Affiliates an exclusive (even as to the Institutions), royalty-bearing
license, including (subject to the provisions of Section 2.3) the right to grant
sublicenses, under the Licensed Patents to use and practice the inventions and
information claimed or disclosed therein that relate to enzymatic methods of
treating CNS disorder, disease or injury, and to research, develop, make, have
made, use, sell, offer for sale, have sold, import, export, lease and otherwise
exploit Licensed Enzyme Products for all purposes in the Licensed Territory
during the term of this Agreement.
 
(b)           Subject to Section 2.2(b), Institutions hereby grant to Acorda and
its Affiliates a non-exclusive, royalty-bearing license, including (subject to
the provisions of Sections 2.3 and 2.4) the right to grant sublicenses, under
the Licensed Patents to use and practice the inventions and information claimed
or disclosed therein that relate to small molecule inhibitors for use in
treating CNS disorder, disease or injury, and to research, develop, make, have
made, use, sell, offer for sale, have sold, import, export, lease and otherwise
exploit Licensed Small Molecule Inhibitor Products for all purposes in the
Licensed Territory during the term of this Agreement.
 
2.2          Retained Rights.
 
(a)           The license granted in Section 2.l(a) above is subject to a right
retained by the Institutions for their selves (and also grants to Cambridge and
any wholly owned subsidiary of Cambridge and/or KCL) to use and practice the
portions of the Licensed Patents relating to enzymatic methods of treating CNS
disorders, diseases or injuries for non-commercial, academic research and
educational purposes only.  Such retained right shall be transferable to other
academic institutions in the event that the Inventors become employed by such
institutions, provided, however, that such other institutions’ right to use and
practice such Licensed Patents shall be subject to the same limitations as those
on the Institutions’ right to use and practice hereunder.
 
(b)           The license granted in Section 2.1(b) above is subject to a right
retained by the Institutions for their selves (and also grants to Cambridge and
any wholly owned subsidiary of Cambridge and/or KCL) to use and practice the
portions of the Licensed Patents relating to small molecule inhibitors for use
in treating CNS disorders, diseases or injuries for all commercial and/or
non-commercial purposes.  Such retained right shall be transferable to other
academic institutions in the event that the Inventors become employed by such
institutions, provided, however, that such other institutions’ right to use and
practice such Licensed Patents shall be subject to the same limitations as those
on the Institutions’ right to use and practice hereunder.
 
5



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
2.3          Sublicenses.  Acorda and its Affiliates shall have the right to
grant sublicenses to Third Parties under any or all of their license rights in
the Licensed Patents granted in Section 2.1, provided that:
 
(a)           the pricing of all Licensed Products that may be sold by Acorda or
its Affiliate to any such sublicensee shall be determined on an “arm’s length
basis” and on a bona fide basis for the purpose of maximizing the revenue;
 
(b)           each such sublicense shall include obligations on the sublicensee
that are consistent with the obligations made on Acorda and its Affiliates and
agents and sub-contractors under this Agreement (e.g., each such sublicense will
include an obligation on the sublicensee to indemnify Acorda and its Affiliates
for any losses resulting from claims brought by a third party arising in
connection with any personal injury and property damage caused by the
manufacture, testing, design, use, Sale or labeling of any Licensed Products by
such sublicensee);
 
(c)           each such sublicense shall be memorialized in a written agreement
with the sublicensee, a copy of which agreement shall be delivered to each of
the Institutions within sixty (60) days of said sublicense becoming effective;
 
(d)           each such sublicense shall terminate automatically on the
termination of this Agreement for any reason whatsoever and in such
circumstances the Institutions shall grant the sublicensee a direct license to
the same extent wherein the financial terms shall be substantially equivalent to
those of the sublicense, with all payments due under such direct license being
payable directly to the Institutions;
 
(e)           each such sublicense shall provide that Acorda may terminate the
sublicense if the sublicensee commences legal proceedings to challenge the
validity of any of the Licensed Patents; and
 
(f)            Acorda and its Affiliates shall use best endeavors to enforce all
payment obligations contained in each such sublicense.
 
2.4          Acorda and its Affiliates (or its sublicensee, as applicable) may
grant only one (1) sublicense under the Licensed Patents relating to small
molecule inhibitors for use in treating CNS disorders, diseases or injuries in
any given jurisdiction.  For clarity, the one (1) sublicense in a given
jurisdiction may be a sublicense granted by another sublicensee hereunder.
 
2.5          No Implied License.  The licenses and rights granted in this
Agreement shall not be construed to confer any rights upon Acorda and its
Affiliates by implication, estoppel, or otherwise as to any technology not
specifically identified in this Agreement as Licensed Patents.
 
ARTICLE 3
 
COMPENSATION
 
3.1          Upfront Payment.  Within ten (10) days of the Effective Date,
Acorda shall pay Institutions an upfront license fee in the amount of forty-five
thousand Dollars ($45,000).
 
6



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
3.2          Royalties on Licensed Enzyme Products.  Subject to Sections
3.2(a) and 3.4, Acorda shall pay the Institutions royalties in the amount of two
and one-half percent (2.5%) of the aggregate Net Sales of Licensed Enzyme
Products made by Acorda and/or its Affiliates in countries in the Licensed
Territory where such sales are covered by a Valid Claim in an issued patent in
the Licensed Patents.
 
(a)           Royalty Rate Adjustment.  If licenses to dominant Third Party
patents (that is, patents that claim the Licensed Enzyme Product or its
manufacture or use) are required for Acorda or its Affiliates to research,
develop, make, have made, use, sell, offer for sale, have sold, import, export,
lease and otherwise exploit Licensed Enzyme Products in the Licensed Territory,
Acorda may deduct, from the royalty amount payable by Acorda to Institutions, up
to [***] of the royalty amounts owed the Third Party under such licenses,
provided that in no event shall Institutions receive less than [***] of the
aggregate Net Sales of Licensed Enzyme Products Sold by Acorda and/or its
Affiliates in the Licensed Territory.
 
(b)           Royalties on Sublicenses.  Subject to Section 3.5, if Acorda
and/or its Affiliates grants a sublicense under any or all of its rights in the
Licensed Patents to a Third Party to research, develop, make, have made, use,
sell, offer for sale, have sold, import, export, lease and otherwise exploit
Licensed Enzyme Products, then Acorda will pay Institutions a percentage of all
Sublicense Royalties received by Acorda and/or its Affiliates from such Third
Party sublicensee based on such sublicense, according to the following schedule:
 
(i)           If Acorda and/or its Affiliates grants such sublicense prior to
filing an IND for any Licensed Enzyme Product, [***] of Sublicense Royalties;
 
(ii)          If Acorda and/or its Affiliates grants such sublicense after
filing an IND for any Licensed Enzyme Product but prior to commencing a Phase II
Clinical Trial for any Licensed Enzyme Product, [***] of Sublicense Royalties;
 
(iii)        If Acorda and/or its Affiliates grants such sublicense after
commencing a Phase II Clinical Trial for any Licensed Enzyme Product but prior
to commencing a Phase III Clinical Trial for any Licensed Enzyme Product, [***]
of Sublicense Royalties;
 
(iv)         If Acorda and/or its Affiliates grants such sublicense after
commencing a Phase III Clinical Trial for any Licensed Enzyme Product but prior
to Regulatory Approval of any Licensed Enzyme Product, [***] of Sublicense
Royalties; and
 
(v)           If Acorda and/or its Affiliates grants such sublicense after
Regulatory Approval of any Licensed Enzyme Product, [***] of Sublicense
Royalties.
 
For purposes of this Section 3.2(b) and Section 3.3(a), “commencing” a Clinical
Trial shall mean administration of the first dose of a Licensed Product to a
subject.
 
3.3          Royalties on Licensed Small Molecule Inhibitor Products.  Subject
to Section 3.4, Acorda shall pay Institutions royalties in the amount of
one-half percent (0.5%) of the
 
7



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
aggregate Net Sales of Licensed Small Molecule Products by Acorda and/or its
Affiliates in countries in the Licensed Territory where such sales are covered
by a Valid Claim in an issued patent in the Licensed Patents.
 
(a)           Royalties on Sublicenses.  Subject to Section 3.5, if Acorda
and/or its Affiliates grants a sublicense under any or all of their rights in
the Licensed Patents to a Third Party to research, develop, make, have made,
use, sell, offer for sale, have sold, import, export, lease and otherwise
exploit Licensed Small Molecule Inhibitor Products, then Acorda will pay
Institutions a percentage of all Sublicense Royalties received by Acorda and/or
its Affiliates from such Third Party sublicensee based on such sublicense,
according to the following schedule:
 
(i)           If Acorda and/or its Affiliates grants such sublicense prior to
filing an IND for any Licensed Small Molecule Inhibitor Product, [***] of
Sublicense Royalties;
 
(ii)          If Acorda and/or its Affiliates grants such sublicense after
filing an IND for any Licensed Small Molecule Inhibitor Product but prior to
commencing a Phase II Clinical Trial for any Licensed Small Molecule Inhibitor
Product, [***] of Sublicense Royalties;
 
(iii)        If Acorda and/or its Affiliates grants such sublicense after
commencing a Phase II Clinical Trial for any Licensed Small Molecule Inhibitor
Product but prior to commencing Phase III Clinical Trials for any Licensed Small
Molecule Inhibitor Product, [***] of Sublicense Royalties;
 
(iv)         If Acorda and/or its Affiliates grants such sublicense after
commencing Phase III Clinical Trials for any Licensed Small Molecule Inhibitor
Product but prior to Regulatory Approval of any Licensed Small Molecule
Inhibitor Product, [***] of Sublicense Royalties; and
 
(v)           If Acorda and/or its Affiliates grants such sublicense after
Regulatory Approval of any Licensed Small Molecule Inhibitor Product, [***] of
Sublicense Royalties.
 
3.4          Royalties on Combination Licensed Products.  In the
event a Licensed Product is sold in the form of a combination product containing
one or more Active Ingredients in addition to the Licensed Product Active
Ingredient (hereinafter “Combination Licensed Product”) in countries in the
Licensed Territory where such sales are covered by a Valid Claim in an issued
patent in the Licensed Patents, then Net Sales for such Combination Licensed
Product, for purposes of calculating Earned Royalties due hereunder on Net Sales
of Licensed Enzyme Products and Licensed Small Molecule Inhibitor Products (as
applicable) by Acorda, will be adjusted by multiplying actual Net Sales of such
Combination Licensed Product by the applicable fraction, which will be
negotiated in good faith by the Parties with the intention of agreeing upon a
fair and equitable formula that reasonably reflects the relative value
contributed by the Licensed Product to the total value of the combination in the
Combination Licensed Product, as compared to the other Active Ingredients
therein.  Each Party shall share with the
 
8



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
other Parties any information in its possession that is relevant for determining
such relative value.
 
3.5          Sublicense Limitation. Acorda and/or its Affiliates agree to use
good faith efforts to avoid an economic arrangement in the deals with their
sublicensees that provide for [***]. For the avoidance of doubt any sublicenses
executed by Acorda and/or its Affiliates relating to the Licensed Patents may be
compared against similar stage and economic sector deals at a similar point in
time and involving similar technology to determine if [***]. In addition, Acorda
and/or its Affiliates shall not enter into cross-license arrangements with any
Third Party sublicensee under the Licensed Patents whereby [***]. For clarity,
cross-licenses received by Acorda and/or its Affiliates in the typical course of
partnering transactions where each partner to the transaction grants the other
partner a cross-license to enable each other to conduct collaborative in-house
research and development [***]. For further clarity, grants of covenants not to
sue under patent rights shall be deemed to be licenses or sublicenses, as
appropriate, under this Section.
 
 

3.6          Milestone Payments. Acorda shall pay Institutions milestone
payments in the amounts specified below no later than thirty (30) days after the
occurrence of each milestone as described below. Acorda shall pay the specified
milestone payment upon the achievement of the corresponding milestone event by
Acorda, its Affiliate or sublicensee.
 
Event
   
Milestone Payment
 
Upon the issuance of the first U.S. patent included in the Licensed Patents
which claims the use of chondroitinase to treat CNS damage in humans.
 
[***]
 
Upon the first IND filing to conduct a Phase I Clinical Trial for a Licensed
Product.
 
[***]
 
Upon successful completion of the first U.S. Phase I Clinical Trial for a
Licensed Product.
 
[***]
 
Upon successful completion of the first U.S. Phase II Clinical Trial for a
Licensed Product.
 
[***]
 
Upon the approval of the first U.S. New Drug Application for a Licensed Product.
 
[***]
 
Upon receiving Regulatory Approval anywhere in the Licensed Territory for other
indications of a Licensed Product, excluding any spinal cord injury indications
(the “Indication Milestone”).
 
[***]
 

 
For clarity, in no event shall any milestone payment, except for the Indication
Milestone, be paid more than once to Institutions pursuant to this Section 3.6.
As used herein, “successful completion” of a Clinical Trial means that the
complete, analyzed data and results from such Clinical Trial have met or
exceeded the endpoints of the trial and support proceeding on to the next phase
of Clinical Trials on the applicable Licensed Product.
 
 
9



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
ARTICLE 4
 
REPORTS, PAYMENTS AND ACCOUNTING
 
4.1          Royalties Reports and Records.  During the term of this Agreement,
Acorda shall furnish, or cause to be furnished to the Institutions, written
reports for each of Acorda and its Affiliates showing, for each fiscal quarter
during the applicable Payment Period, the applicable information as follows:
 
(a)           the gross sales of all Licensed Products Sold by Acorda and its
Affiliates in the Licensed Territory during the reporting period, together with
the calculations of Net Sales in accordance with Section 1.16;
 
(b)           the Earned Royalties payable in Dollars, together with the
calculations thereof, which shall have accrued hereunder in respect to such Net
Sales;
 
(c)           the Sublicense Royalties received by Acorda and the portion of
such Sublicense Royalties payable to the Institutions in accordance with
Sections 3.2(b) and 3.3(a), as applicable;
 
(d)           the exchange rates, if any, in determining the amount of Dollars
payable to the Institutions; and
 
(e)           the occurrence of any event triggering a milestone payment
obligation in accordance with Section 3.6.
 
Such reports shall be substantially in the form of the template as given in
Schedule 1 Part A and shall be due to Institutions within thirty (30) days after
the close of the second Acorda fiscal quarter in the applicable Payment Period. 
Each such report shall: (a) contain a statement in substantially the form “I
hereby represent and warrant that this report is true and correct to the best of
my knowledge and belief” and; (b) be signed by an officer of Acorda.  Acorda
shall keep accurate records in sufficient detail to enable Earned Royalties,
Sublicense Royalties and other payments payable hereunder to be determined, such
records to include without limitation the amounts and source of any deductions
made pursuant to Section 3.2(a).  Acorda shall be responsible for all Earned
Royalties, Sublicense Royalties and other payments that are due
 
10



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
Institutions from Acorda’s Affiliates and have not been paid by such
Affiliates.  If a report required pursuant to this Section 4.1 is not submitted
to the Institutions by the applicable due date, Institutions may give Acorda
notice of such failure, and if Acorda does not provide such report within thirty
(30) days of such notice, then Acorda shall pay to the Institutions the amount
of one thousand dollars ($1,000) for each calendar month after such notice that
such report remains undelivered.
 
4.2          Payee Designation.  All payments made pursuant to Article 3 of this
Agreement to be made to Institutions by Acorda (and/or its Affiliates) under
this Agreement shall be paid by telegraphic transfer to the account of Cambridge
University Technical Services Ltd at Barclays Bank of Bene’t Street, Business
Centre, PO Box No 2, Cambridge CB2 3PZ, sort code 20-17-19 account number
90532215.  The Parties agree that payments made by Acorda and/or its Affiliates
and received by CUTS shall satisfy Acorda’s payment obligations to the
Institutions hereunder.
 
4.3          Payment Terms.  All payments made pursuant to Article 3 of this
Agreement shall be made in accordance with Schedule 1 Part B.  Each report
pursuant to Section 4.1 shall be accompanied by payment to CUTS of the Earned
Royalties, Sublicense Royalties or other payments due hereunder (as applicable)
shown by said report to be due to the Institutions.
 
4.4          Non-Payment Terms.  All payments made pursuant to Article 3 of this
Agreement shall be made within thirty (30) days after the close of the second
Acorda fiscal quarter in the applicable Payment Period, failing which the
Institutions may charge interest on any outstanding amount on a daily basis at
3% above Barclays Bank plc base lending rate then in force.  All payments due
pursuant to Article 3 of this Agreement shall be made without deduction of
income tax or other taxes charges or duties.  Payments due between the end of
the final Payment Period and termination or expiry of this Agreement shall be
paid within thirty (30) days of said termination or expiry.
 
4.5          Right to Audit.  Upon prior written notice to Acorda and not more
than once in each Acorda fiscal year, the Institutions shall have the right to
engage an independent, nationally-certified auditing firm selected by the
Institutions and acceptable to Acorda, which acceptance shall not be
unreasonably withheld, to have access during normal business hours of Acorda and
on reasonable advance notice, to the applicable books and records of Acorda, as
may be reasonably necessary to verify the accuracy of the royalty reports
required to be furnished by Acorda pursuant to Section 4.1 of this Agreement. 
If such audit shows any underpayment of Earned Royalties or Sublicense Royalties
by Acorda, then, within thirty (30) days after Acorda’s receipt of such report,
Acorda shall remit or shall cause its Affiliates to remit to the Institutions:
 
(a)           the amount of such underpayment; and
 
(b)           if such underpayment exceeds five percent (5%) of the total Earned
Royalties and/or Sublicense Royalties owed for the fiscal year then being
reviewed, the reasonably necessary fees and expenses of such auditing firm
performing the audit.  Otherwise, such fees and expenses shall be borne solely
by Institutions.  Any overpayment of Earned Royalties and/or Sublicense
Royalties shall be fully creditable against future Earned Royalties and/or
Sublicense Royalties payable in any subsequent Payment Period.
 
11



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
4.6          Confidentiality of Records.  All information provided by Acorda, or
subject to review under this Article 4, shall be deemed Acorda’s Confidential
Information (as defined in Section 9.1).  The independent, nationally-certified
auditing firm shall not disclose to the Institutions or to any Third Party any
such Confidential Information, except for any information showing a discrepancy
in amount owed to the Institutions, and the Institutions shall not use or
disclose any such Confidential Information for any purpose other than
determining and enforcing its rights under this Agreement.
 
4.7          Currency Restrictions.  Except as otherwise provided hereinafter in
this Section 4.7, all Earned Royalties and Sublicense Royalties shall be paid in
Dollars.  If, at any time, legal or other restrictions imposed by a government
or governmental agency or established by a court of competent jurisdiction in a
particular country, prevent the prompt remittance and conversion into Dollars of
part of or all Earned Royalties and/or Sublicense Royalties with respect to
Sales of Licensed Products in such country, Acorda and/or its Affiliates shall
have the right and option to make such payments by depositing the amount thereof
in local currency to the Institutions’ account in a bank or depository in such
country.
 
ARTICLE 5
 
DEVELOPMENT RESPONSIBILITIES; DILIGENCE
 
5.1          Institutions’ Responsibilities:   During the term of this
Agreement, each of CUTS and KCL (or their designates) shall:
 
(a)           transfer to Acorda all relevant and material information and data
(except grant applications) in its possession and generated by the Inventors
directly relating to the inventions claimed in the Licensed Patents, except to
the extent such transfer is prevented by confidentiality obligations or other
limitations pursuant to agreements or understandings between each of CUTS and
KCL, respectively, and a Third Party, and Acorda shall have the right to use
such information and data for the protection and exploitation of the Licensed
Patents, including but not limited to the development and commercialization of
products covered by the Licensed Patents, in accordance with its rights under
the Agreement; and
 
(b)           have the right to review and comment on the design and
implementation of any Clinical Trial to be performed by Acorda and/or its
Affiliates relating to any Licensed Enzyme Product or Licensed Small Molecule
Inhibitor Product, provided that Institutions shall be bound by typical
confidentiality restrictions with respect to any information disclosed by Acorda
relating thereto.
 
5.2          Acorda Responsibilities.  During the term of this Agreement, Acorda
and/or its Affiliates shall:
 
(a)           subject to 12.7, give credit to the Institutions (or their
designees) for co-authorship of any publications by Acorda and/or its Affiliates
relating to the Licensed Patents and acknowledge the efforts of each of
Cambridge, CUTS and KCL in creating the Licensed Patents; and
 
12



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
(b)           be solely responsible for their own expenses incurred in
connection with their research and development efforts relating to the Licensed
Patents.
 
5.3          General Diligence Obligations.
 
(a)           Licensed Patents.  Acorda shall use commercially reasonable
efforts to conduct further research relating to Licensed Patents from time to
time to evaluate their scientific and commercial utility.
 
(b)           Licensed Products.  Acorda shall, either through its own efforts
and/or those of its Affiliates, use commercially reasonable efforts to develop
and commercialize, and/or sublicense for development and commercialization,
Licensed Enzyme Products and Licensed Small Molecule Inhibitor Products (subject
to the limitation on sublicensing in Section 2.4 with respect to Small Molecule
Inhibitor Products) as it deems appropriate, in the exercise of its business
judgment.
 
(c)           Share of Information.  Acorda and/or its Affiliates shall share
with the Institutions and Cambridge information developed through the research
efforts of Acorda and/or its Affiliates relating to the Licensed Patents, except
to the extent disclosure is prevented by confidentiality obligations of an
agreement between Acorda and/or its Affiliates and a Third Party.
 
5.4          Specific Diligence Obligations.
 
(a)           Acorda shall, either through its own efforts and/or those of its
Affiliates or sublicensees, use commercially reasonable efforts to develop and
commercialize Licensed Products by performing the following actions (each, a
“Diligence Milestone”):
 
(i)            within [***] years of the Effective Date, file an IND for a
Licensed Product;
 
(ii)           within [***] years of the Effective Date, initiate a Phase I
Clinical Trial for a Licensed Product; and
 
(iii)         within [***] years of the Effective Date, file a New Drug
Application with the FDA in the U.S. for a Licensed Product.
 
Acorda shall provide written notice to the Institutions within thirty (30) days
after it achieves a Diligence Milestone, such notice specifying the Diligence
Milestone achieved.
 
(b)           Acorda shall send to the Institutions within thirty (30) days of
each calendar anniversary of the Effective Date an updated written development
plan covering as a minimum the twelve (12) calendar months preceding the
calendar anniversary and the twelve (12) calendar months following it. The
report shall be in the form of Schedule 1 Part C and shall show:
 
(i)            the projected and actual dates of first commericial sale;
 
(ii)           milestone progression (dates for projected and achieved
milestones); and
 
(iii)         all past, current and projected activities taken or to be taken by
Acorda and/or its Affiliates and their sublicensees to bring Licensed Products
to market and maximize the sale of Licensed Products in the Licensed Territory.
 
The Institution’s receipt or approval of any such plan shall not be taken to
waive or qualify Acorda’s obligations under this Section 5.4
 
(c)           If Acorda does not in a timely manner meet a Diligence Milestone
set forth in Section 5.4(a), but Acorda provides to Institutions written
evidence that it has used commercially reasonable efforts to meet such Diligence
Milestone, then Institutions and Acorda shall negotiate in good faith for sixty
(60) days after the applicable Diligence Milestone due date and agree upon a
reasonable extension for such Diligence Milestone; provided that the period of
such extension shall be between one (1) year and three (3) years. Additional
extensions to the same Diligence Milestone (and correlatively, extensions to
subsequent Diligence Milestones, as applicable) may be negotiated by the Parties
in accordance with this Section 5.4(c), if necessary, based upon the progress
that has been made by Acorda to meet the unmet Diligence Milestone.
 
(d)           If Acorda does not in a timely manner meet a particular Diligence
Milestone, and either (i) Acorda has not used commercially reasonable efforts to
meet the applicable Diligence Milestone and Institutions provide the basis of
such determination to Acorda in a written statement, or (ii) the Parties cannot,
despite using good faith efforts, agree on a reasonable extension for the
applicable Diligence Milestone in accordance with Section 5.4(c), then
Institutions may, upon written notice to Acorda, terminate the exclusivity of
the licenses granted to Acorda under this Agreement, which licenses shall
thereafter be non-exclusive.
 
5.5          Non-Diligence. If Acorda ceases conducting, either itself or
through its Affiliates or sublicensees, the development and/or commercialization
of any and all Licensed Products, then Institutions may terminate this Agreement
and the licenses granted to Acorda under this Agreement in accordance with the
following provisions: the Institutions shall provide Acorda with written notice
specifying in detail the basis for Institutions’ belief that it has the right to
terminate under this Section 5.5, and Acorda shall have sixty (60) days in which
to demonstrate, to Institutions’ reasonable satisfaction, that it (or its
Affiliate or sublicensee), is conducting development and/or commercialization of
at least one (1) Licensed Product. During such sixty (60) day period, the
Parties shall discuss in good faith whether such demonstration shows Acorda’s
continued development and/or commercialization of at least one (1) Licensed
Product; provided, however, that periods of inactivity in development that is
typical for similar products in similar stages of development shall not be
deemed Acorda’s cessation of development.  If the Parties fail to agree on
whether Acorda has ceased conducting development and/or commercialization of at
least one (1) Licensed Product during such period, then the Parties shall
promptly agree upon and engage an independent, qualified individual (the
“Expert”) to make such determination.  The Expert shall (a) have at least eight
(8) years of significant experience in the biotechnology industry relating to
strategic development of pharmaceutical products, (b) not be directly or
indirectly affiliated with either Party or with either Party’s Affiliates or
sublicensees, and (c) not have any direct or indirect interest of any kind in
the resolution of whether Acorda is continuing development and/or
commercialization of Licensed Products.  If the Expert determines that Acorda
has ceased conducting development and/or commercialization of any and all
Licensed Products, then Institutions may thereafter terminate this Agreement
upon written notice and, if applicable, the provisions of Section 10.5 shall
apply.  In such event, costs for engaging such Expert shall be borne by Acorda. 
If the Expert determines that Acorda is continuing development and/or
commercialization of Licensed Products, then the Parties shall continue their
respective activities under this Agreement and costs for engaging such Expert
shall be borne by Institutions.  For clarity, conduct of de minimus development
work which is not reasonably supportable as part of a good faith development
effort shall not, of itself, prevent a finding that Acorda (or its Affiliate or
sublicensee) has ceased development of Licensed Products.
 
 
13



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
ARTICLE 6
 
PATENTS AND PATENT COSTS
 
6.1          Prosecution and Maintenance of Licensed Patents.  The Institutions
and Acorda shall work collaboratively to effect and conduct the ongoing patent
prosecution and maintenance activities relating to the Licensed Patents.  CUTS
shall be primarily responsible for overseeing such ongoing patent prosecution
and shall pursue such patent prosecution to further Acorda’s reasonable
commercial interest in the Licensed Patents.  CUTS shall provide Acorda with
copies of all material documents relating to the filing, prosecution and
maintenance of Licensed Patents, including filings and correspondence with
patent authorities, in a timely manner, so as to give Acorda an opportunity to
comment thereon.  Acorda may provide comments to the Institutions regarding such
patent prosecution (including but not limited to guidance in the drafting of
claims for the Patent Application and other Licensed Patents) and the
Institutions will pay due and reasonable consideration to such comments
regarding claims relating directly to Licensed Enzyme Products.  Acorda agrees
to keep any documentation received under this Section 6.1 confidential in
accordance with Article 9 herein.
 
6.2          Patent Costs.
 
(a)           Enzyme Method Patent Costs.  Acorda shall pay for all reasonable
costs for prosecution and maintenance of patent filings of the Licensed Patents,
to the extent of claims therein relating to enzymatic methods of treating CNS
disorders, diseases or injuries (“Enzyme Method Patent Costs”), incurred by CUTS
after the Effective Date of this Agreement.
 
(b)           Small Molecule Inhibitor Method Patent Costs.  Acorda shall pay a
percentage, calculated in accordance with Section 6.2(b)(i), of all reasonable
costs for prosecution and maintenance of patent filings of the Licensed Patents,
to the extent of claims therein relating to small molecule inhibitors for use in
treating CNS disorders, diseases or injuries (“Small Molecule Inhibitor Method
Patent Costs”), incurred by CUTS after the Effective Date of this Agreement.
 
(i)            Allocation and Reimbursement of Small Molecule Inhibitor Method
Patent Costs.  Acorda shall pay the percentage of Small Molecule Inhibitor
Method Patents Costs calculated on the basis of the total number of
non-exclusive licenses granted by
 
14



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
CUTS and/or KCL under the claims in the Licensed Patents relating to small
molecule inhibitors for the treatment of CNS disorders, diseases or injuries in
accordance with the following formula:
 
Acorda’s % =
 
1
 
x 100
   
total number of non-exclusive licenses granted by CUTS and/or KCL
   

 
By way of example, if Acorda holds one (1) of two (2) non-exclusive licenses
under such claims, Acorda will pay fifty percent (50%) of all Small Molecule
Inhibitor Method Patent Costs.
 
 CUTS shall promptly notify Acorda in writing of any grant of a non-exclusive
license under the claims in the Licensed Patents relating to small molecule
inhibitors for the treatment of CNS disorders, diseases or injuries.
 
(c)           Calculation of Patent Costs.  The Parties acknowledge and agree
that it may be difficult to determine patent costs relating to either the use of
enzymes, or small molecule inhibitors, for the treatment of CNS disorders,
diseases or injuries, given that both methods are included in a single patent
application. If any Party disagrees with the allocation of patent costs
calculated in accordance with Sections 6.2(a) and 6.2(b), then Institutions and
Acorda shall use their good faith efforts to negotiate and determine a
reasonable allocation of any patent costs such that Enzyme Method Patent Costs
will reasonably reflect prosecution and maintenance costs relating to such
enzyme method and the Small Molecule Inhibitor Patent Costs will reasonably
reflect prosecution and maintenance costs relating to such small molecule
inhibitor method. For the avoidance of doubt, as of the Effective Date, the
Small Molecule Inhibitor Patent Costs and the Enzyme Method Patent Costs each
constitute fifty percent (50%) of the total patent costs for the Licensed
Patents since they are combined in one patent application, provided, however,
that such percentage may change during the term of this Agreement if, for
example, the Patent Application is separated into multiple patent applications.
 
6.3          Acorda’s Payment Terms.  CUTS shall seek Acorda written approval
prior to commitment of Enzyme Method Patent Costs and Small Molecule Inhibitor
Method Patent Costs where practical and Acorda shall give or withhold approval
within ten (10) calendar days. Where impractical to seek Acorda approval in the
time available, CUTS shall have discretion to assume Acorda approval and commit
but limit any such commitment of Enzyme Method Patent Costs and Small Molecule
Inhibitor Method Patent Costs to five thousand dollars ($5,000).
 
6.4          Non-Payment Terms. In the event that payment is not received by
CUTS within thirty (30) days of receipt by Acorda of an invoice for Enzyme
Method Patent Costs and/or Small Molecule Inhibitor Method Patent Costs pursuant
to Article 6 of this Agreement, the Institutions may charge interest on any
outstanding amount on a daily basis at 3% above Barclays Bank plc base lending
rate then in force. All payments due pursuant to Article 6 of this Agreement
shall be made without deduction of income tax or other taxes charges or duties.
Payments due between the end of the final Payment Period and termination or
expiry of this Agreement shall be paid within thirty (30) days of said
termination or expiry.
 
6.5          Acorda’s Payment Obligation.  Acorda’s obligation, pursuant to
Section 6.2, to pay for domestic and foreign patent filing, prosecution, and
maintenance costs for Licensed Patents shall continue for so long as this
Agreement remains in effect.  However, Acorda may terminate such obligation with
respect to any given patent and/or patent application in the Licensed Patents in
any particular country and/or jurisdiction upon thirty (30) days written notice
to Institutions.  If Acorda terminates its payment obligation as to a particular
patent or patent application, then:
 
(a)                                  Acorda will be responsible for the payment
of (i) all outstanding Enzyme Method Patent Costs and Small Molecule Inhibitor
Method Patent Costs in the country and/or jurisdiction at the time written
notice is given; and (ii) any Enzyme Method Patent Costs and Small Molecule
Inhibitor Method Patent Costs in the country and/or jurisdiction necessarily and
reasonably incurred during the thirty (30) days following the date such written
notice is given; and
 
(b)                                  all license rights of Acorda and/or its
Affiliates and their sublicensees under such patent and/or patent application in
such country and/or jurisdiction shall terminate and all rights under such
patent and/or patent application in such country and/or jurisdiction shall
revert exclusively to the Institutions without encumbrance, and Institutions
shall retain the right to commercialise the Patent Application at their sole
discretion.
 
15



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
ARTICLE 7
 
INFRINGEMENT
 
7.1          Enforcement of Licensed Patents Relating to Enzymes.   If either
Acorda and/or its Affiliates or the Institutions become aware of a product made,
used or sold in the Licensed Territory, which it believes infringes a Valid
Claim relating to any pharmaceutical product containing or directly activating
an enzyme, including but not limited to chondroitinase, to treat CNS disorders,
diseases or injuries (the “Enzyme Method”), the Party obtaining such knowledge
shall promptly advise the other Parties of all relevant facts and circumstances
pertaining to the potential infringement. Acorda shall have the first right, but
not the obligation, to enforce any patent rights within the Licensed Patents
against such infringement, at its own expense. The Institutions shall agree to
be joined with Acorda in any such legal action subject to being indemnified and
secured in a reasonable manner as to any costs, damages, expenses or other
liability and shall have the right to be separately represented by their own
counsel at their own expense. Before starting legal action in accordance with
this Section 7.1 or agreeing to any settlement, Acorda shall consult the
Institutions and consider their views about the advisability of the action or
settlement, its effect on the public interest and how the action should be
conducted.
 
(a)            Recovery.  Any damages or costs recovered in connection with any
action filed by Acorda under this Section 7.1 which exceed Acorda’s
out-of-pocket costs and expenses of litigation, shall be deemed to be Net Sales
of Licensed Enzyme Products in the fiscal quarter received by Acorda.   Earned
Royalties on such Net Sales shall be payable by Acorda to Institutions in
accordance with the terms of this Agreement.
 
(b)            Backup Enforcement Right of Institutions. If Acorda does not,
within one hundred twenty (120) days after receiving notice from Institutions of
a potential infringement, or providing Institutions with notice of such
infringement, either (i) effect the
 
16



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
termination of such infringement, or (ii) institute an action to prevent
continuation thereof and, thereafter prosecute such action diligently, or if
Acorda notifies Institutions that it does not plan to terminate the infringement
or institute such action, then Institutions shall have the right but not the
obligation to do so at their own expense; provided however, that Institutions
shall first consult with Acorda and give due consideration to Acorda’s reasons
for not instituting actions to terminate or otherwise prevent continuation of
such infringement. If Institutions decide to pursue such infringement, Acorda
shall cooperate with Institutions in such effort, at Institutions’ expense,
including being joined as a party to such action if necessary. Institutions
shall be entitled to retain all damages or costs awarded to Institutions in such
action.
 
7.2          Enforcement of Licensed Patents Relating to Small Molecule
Inhibitors.  If either Acorda and/or its Affiliates or Institutions become aware
of a product made, used or sold in the Licensed Territory, which it believes
infringes a Valid Claim relating to small molecule inhibitors for use in
treating CNS disorders, diseases or injuries (the “Small Molecule Inhibitor
Method”), the Party obtaining such knowledge shall promptly advise the other
Parties of all relevant facts and circumstances pertaining to the potential
infringement. Institutions shall have the first right, but not the obligation,
to enforce any patent rights within the Licensed Patents against such
infringement, at its own expense.  Acorda shall agree to be joined with the
Institutions in any such legal action subject to being indemnified and secured
in a reasonable manner as to any costs, damages, expenses or other liability and
shall have the right to be separately represented by their own counsel at their
own expense. Before starting legal action in accordance with this Section 7.2 or
agreeing to any settlement, the Institutions shall consult Acorda and consider
their views about the advisability of the action or settlement, its effect on
the public interest and how the action should be conducted.
 
(a)             Recovery.  Any damages or costs recovered in connection with any
action filed by Institutions under this Section 7.2 which exceed Institutions’
out-of-pocket costs and expenses of litigation, shall be divided equally among
Institutions, Acorda and any Third Party(ies) holding a non-exclusive license
under Institutions’ rights in Licensed Patents relating to small molecule
inhibitors for use in treating CNS disorders, diseases or injuries during the
term of such infringement.
 
(b)             Backup Enforcement Right of Acorda.  If Institutions do not,
within one hundred eighty (180) days after receiving notice from Acorda of a
potential infringement, or providing Acorda with notice of such infringement,
either (i) effect the termination of such infringement, or (ii) institute an
action to prevent continuation thereof and, thereafter prosecute such action
diligently, or if Institutions notify Acorda that it does not plan to terminate
the infringement or institute such action, then Acorda shall have the right but
not the obligation to do so at its own expense; provided however, that Acorda
shall first consult with Institutions and give due consideration to
Institutions’ reasons for not instituting actions to terminate or otherwise
prevent continuation of such infringement.    If Acorda decides to pursue such
infringement, Institutions shall cooperate with Acorda in such effort, at
Acorda’s expense, including being joined as a party to such action if
necessary.  Acorda shall be entitled to retain all damages or costs awarded to
Acorda in such action.
 
7.3          Enforcement of Licensed Patents Generally.  If either Acorda or
Institutions become aware of a product made, used or sold in the Licensed
Territory, which it believes
 
17



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
infringes a Valid Claim that does not relate specifically to either the Enzyme
Method or the Small Molecule Inhibitor Method, the Party obtaining such
knowledge shall promptly advise the other Parties of all relevant facts and
circumstances pertaining to the potential infringement. Acorda shall have the
first right, but not the obligation, to enforce any patent rights within the
Licensed Patents against such infringement, at its own expense. The Institutions
shall agree to be joined with Acorda in any such legal action subject to being
indemnified and secured in a reasonable manner as to any costs, damages,
expenses or other liability and shall have the right to be separately
represented by their own counsel at their own expense. Before starting legal
action in accordance with this Section 7.3 or agreeing to any settlement, Acorda
shall consult the Institutions and consider their views about the advisability
of the action or settlement, its effect on the public interest and how the
action should be conducted.
 
(a)           Recovery. Any damages or costs recovered in connection with any
action filed by Acorda under this Section 7.3 which exceed Acorda’s
out-of-pocket costs and expenses of litigation, shall be deemed to be Net Sales
of Licensed Small Molecule Inhibitor Products in the fiscal quarter received by
Acorda. Earned Royalties on such Net Sales shall be payable by Acorda to
Institutions in accordance with the terms of this Agreement.
 
(b)           Backup Enforcement Right of Institutions. If Acorda does not,
within one hundred eighty (180)  days after receiving notice from Institutions
of a potential infringement, or providing Institutions with notice of such
infringement, either (i) effect the termination of such infringement, or
(ii) institute an action to prevent continuation thereof and, thereafter,
prosecute such action diligently, or if Acorda notifies Institutions that it
does not plan to terminate the infringement or institute such action, then
Institutions shall have the right but not the obligation to do so at their own
expense; provided however, that Institutions shall first consult with Acorda and
give due consideration to Acorda’s reasons for not instituting actions to
terminate or otherwise prevent continuation of such infringement   If
Institutions decide to pursue such infringement, Acorda shall cooperate with
Institutions in such effort, at Institutions’ expense.  including being joined
as a party to such action if necessary.   Institutions shall be entitled to
retain all damages or costs awarded to Institutions in such action.
 
7.4          Invalidity or Unenforceability Defenses or Actions.
 
(a)           If a Third Party asserts, as a defense or as a counterclaim in any
infringement action under Sections 7.1, 7.2 or 7.3, that any Licensed Patent is
invalid or unenforceable, or that an interference should be declared with
respect to a Licensed Patent, then the Parties shall promptly meet (which
meeting may at any Party’s request be by telephone conference or
videoconference) to discuss the response to such defense or defense of such
counterclaim or action (as applicable) and shall cooperate with one another in
such response or defense. The Party or Parties that are the plaintiffs in the
underlying suit or action against such Third Party shall have the initial right
to respond to such defense or defend against such counterclaim (as applicable),
provided that such response or defense shall be conducted in collaboration with
the other Parties, to the extent that the other Parties’ intellectual property
rights or rights under this Agreement are the subject of such invalidity or
unenforceability defense or counterclaim. The Party plaintiff shall involve such
other Party(ies) in all decisions as to such response or defense, and in any
event such Party plaintiff shall not settle or otherwise compromise such defense
or counterclaim in any way that adversely affects such other Party’s
 
18



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
intellectual property rights or rights under this Agreement without such other
Party’s written consent, not to be unreasonably withheld or delayed.
 
(b)           Similarly, if a Third Party asserts, in a declaratory judgment
action or similar action or claim filed by such Third Party that any Licensed
Patent is invalid or unenforceable or that an interference should be declared
with respect to a Licensed Patent, then the Parties shall promptly meet (which
meeting may at any Party’s request be by telephone conference or
videoconference) to discuss the defense of such action or claim and shall
cooperate with one another in such defense. The Party that is the defendant in
such claim, suit or action shall have the initial right to defend against same,
provided that such defense shall be conducted in collaboration with the other
Parties and a process under which each Party shall have a reasonable opportunity
to participate in such defense shall be established, and in any event Acorda
shall at all times be permitted to intervene in such defense, at its expense,
and provided further that to the extent that any other Party’s intellectual
property rights or interests under this Agreement are the subject of, or
materially impacted by, such invalidity or unenforceability claim, suit or
action, the defending Party shall involve such other Party in all decisions as
to such defense, and in any event such defending Party shall not settle or
otherwise compromise such defense in any way that adversely affects such other
Party’s intellectual property rights or its rights under this Agreement without
such other Party’s written consent, not to be unreasonably withheld or delayed.
 
(c)           The Party defending any claim or action under this Section 7.4
shall be responsible for one hundred percent (100%) of the out-of-pocket and
reasonable costs and expenses of any such defenses, provided that if Acorda is
defending, Acorda may credit such defense costs and expenses against royalties
owed to Institutions under Sections 3.2 and 3.3.
 
7.5          Third Party Litigation.  If a Third Party institutes an
infringement suit or action against Acorda and/or its Affiliate and/or
sublicensee alleging that the manufacture, use or sale of any Licensed Product
by Acorda and/or an Affiliate and/or sublicensee, in a country in the Licensed
Territory infringes one or more patent or other intellectual property right held
by such Third Party (an “Infringement Suit”), Acorda (or such Affiliate or
sublicensee) shall have the right to defend and settle such Infringement Suit at
its sole expense. In such event, the Parties shall meet (which meeting may at
any Party’s request be by telephone conference or videoconference) and discuss
in good faith the best defenses to such Infringement Suit, and Institutions
shall, subject to being indemnified against any liability and having the right
to be separately represented by their own counsel at their own expense, provide
Acorda with reasonable assistance and cooperation in defending such Infringement
Suit at Acorda’s sole expense. Acorda shall have the right to credit against
royalties owed to the Institutions under Sections 3.2 and 3.3 fifty percent
(50%) of any costs and expenses of such defense and settlement, but solely to
the extent such costs and expenses relate directly to the defense and settlement
(if any) of any claims or allegations relating directly to infringement by the
Licensed Product. If, however, such Third Party makes a payment to reimburse
Acorda (and/or its Affiliate and/or sublicensee) for such costs and expenses of
defending such infringement suit or action, then Acorda will pay to
Institutions, out of such Third Party payment, a pro rata amount (i.e., the
ratio of the amount of the Third Party payment compared to the total defense
costs and expenses), but not to exceed the total amount that Acorda credited
against royalties owed under the previous sentence. Notwithstanding the
foregoing, Acorda (or such Affiliate or sublicensee)
 
19



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
shall not settle any such Infringement Suit in a manner that materially
adversely impacts the Licensed Patents without Institutions’ prior written
consent, such consent not to be unreasonably withheld or delayed. For clarity,
any costs and expenses of enforcing Licensed Patents, including those costs
relating to the assertion of a counterclaim alleging infringement of Licensed
Patents by a Third Party in response to an Infringement Suit, shall not be
included in the calculation and allocation of costs and expenses under this
Section 7.5, but instead shall be included in the calculation and allocation of
costs and expenses under Section 7.1, 7.2 or 7.3, as applicable.
 
ARTICLE 8
 
INDEMNIFICATION AND LIMITATION OF LIABILITY
 
8.1          Limitation of Liability.  NO PARTY SHALL BE LIABLE TO ANOTHER
PARTY, ITS AFFILIATES, CUSTOMERS OR SUBLICENSEES FOR ANY COMPENSATORY, SPECIAL,
INCIDENTAL, INDIRECT, CONSEQUENTIAL OR EXEMPLARY DAMAGES ARISING FROM OR
RELATING TO ANY BREACH OF THIS AGREEMENT OR THE MANUFACTURE, TESTING, LABELING,
USE OR SALE OF LICENSED PRODUCTS. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 8.1 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF ANY PARTY UNDER SECTIONS 8.2, 8.3 OR 8.4, OR DAMAGES AVAILABLE
FOR BREACHES OF CONFIDENTIALITY OBLIGATIONS IN ARTICLE 9.
 
8.2          Indemnification by Acorda.
 
(a)           Indemnification of CUTS.  Acorda and/or its Affiliate shall
defend, indemnify and hold harmless CUTS and the University of Cambridge, and
their respective directors, students and employees (the “CUTS Indemnitees”),
from and against any and all losses, liabilities, expenses or damages (including
reasonable attorneys’ fees) (collectively, the “Losses”) resulting from claims
made or legal proceedings instituted, made or brought against any CUTS
Indemnitee by a Third Party arising or alleged to arise by reason of, or in
connection with, any and all personal injury (including death) and property
damage caused by the manufacture, testing, design, use, Sale or labeling of any
Licensed Products by Acorda or its Affiliates, contractors, agents or
sublicensees, except to the extent of any Losses that arise from the negligence
or intentional misconduct of any CUTS Indemnitee.
 
(b)           Indemnification of KCL. Acorda shall defend, indemnify and hold
harmless KCL and its directors, students and employees (the “KCL Indemnitees”),
from and against any and all Losses resulting from claims or legal proceedings
instituted, made or brought against any KCL Indemnitee by a Third Party arising
or alleged to arise by reason of, or in connection with, any and all personal
injury (including death) and property damage caused by the manufacture, testing,
design, use, Sale or labeling of any Licensed Products by Acorda or its
Affiliates, contractors, agents or sublicensees, except to the extent of any
Losses that arise from the negligence or intentional misconduct of any KCL
Indemnitee.
 
8.3          Indemnification by CUTS.  CUTS shall defend, indemnify and hold
harmless Acorda and its Affiliates, directors, officers, agents, contractors,
sublicensees and employees (the
 
20



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
“Acorda Indemnitees”) from and against any and all Losses resulting from claims
or legal proceedings instituted, made or brought against any Acorda Indemnitee
by a Third Party arising or alleged to arise by reason of, or in connection
with, any breach of Section 12.2 by CUTS, except to the extent of any Losses
that arise from the gross negligence or intentional misconduct of any Acorda
Indemnitee, and in any such event, CUTS liability to the Acorda Indemnitees
shall not exceed the total amount of the portion of all payments paid by Acorda
to CUTS under this Agreement that CUTS retains and is not subsequently paid by
CUTS to KCL; provided however, and CUTS hereby agrees, that such limitation
shall not exclude or restrict CUTS liability for any fraud or other intentional
misrepresentation, or death and personal injury caused by gross negligence or
wilful misconduct of any CUTS Indemnitee.
 
8.4          Indemnification by KCL.  KCL shall defend, indemnify and hold
harmless Acorda Indemnitees from and against any and all Losses resulting from
claims or legal proceedings instituted, made or brought against any Acorda
Indemnitee by a Third Party arising or alleged to arise by reason of, or in
connection with, any breach of Section 12.1 by KCL, except to the extent of any
Losses that arise from the gross negligence or intentional misconduct of any
Acorda Indemnitee, and in any such event, KCL liability to the Acorda
Indemnitees shall not exceed the total amount of the portion of all payments
paid by Acorda to KCL under this Agreement; provided however, and KCL hereby
agrees, that such limitation shall not exclude or restrict KCL liability for any
fraud or other intentional misrepresentation, or death and personal injury
caused by gross negligence or wilful misconduct of any KCL Indemnitee.
 
8.5          General Conditions of Indemnification.  To be eligible to be
indemnified hereunder, the indemnified Party shall provide the indemnifying
Party with prompt notice of the claim giving rise to the indemnification
obligation pursuant to this Article 8 and the exclusive ability to defend (with
the reasonable cooperation of the indemnified Party) or settle any such claim;
provided, however, that the indemnifying Party shall not enter into any
settlement for damages other than monetary damages without the indemnified
Party’s prior written consent, such consent not to be unreasonably withheld or
delayed. The indemnified Party shall have the right to participate, at its own
expense and with counsel of its choice, in the defense of any claim or suit that
has been assumed by the indemnifying Party.
 
8.6          Insurance.  Each Party shall maintain reasonable levels of
insurance or other adequate forms of protection to satisfy its respective
indemnification obligations under this Agreement.
 
ARTICLE 9
 
CONFIDENTIALITY
 
9.1          Nondisclosure of Confidential Information.  Except as otherwise
provided hereunder, during the term of this Agreement and for a period of five
(5) years thereafter, each Party (the “Receiving Party”) agrees to retain in
strict confidence, use only for the purposes of this Agreement, and not disclose
any written information or data supplied by or on behalf of another Party to
such Receiving Party under this Agreement and marked as proprietary or
confidential (“Confidential Information”). Any written information, materials or
data disclosed by one Party to another Party pursuant to the Confidential
Disclosure Agreement
 
21



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
among the Parties dated July 3, 2002 shall be deemed the disclosing Party’s
Confidential Information under this Agreement and shall be subject to the
provisions of this Article 9.
 
9.2          Permitted Disclosure.  It shall not be a breach of this Article 9
if the Receiving Party is required to disclose another Party’s Confidential
Information pursuant to an order of the government or a court of competent
jurisdiction, provided that the Receiving Party (a) provides such other Party
with adequate notice of the required disclosure, (b) cooperates with such other
Party’s efforts to protect its Confidential Information with respect to such
disclosure and (c) takes all reasonable measures requested by such other Party
to challenge or to modify the scope of such required disclosure. To the extent
that it is reasonably necessary to fulfill its obligations or exercise its
rights under this Agreement, or any rights which survive termination or
expiration hereof, the Receiving Party may disclose Confidential Information of
such other Party to its Affiliates, sublicensees, consultants, outside
contractors and clinical investigators provided that such entities or persons
are bound by obligations of confidentiality and non-use no less restrictive than
the obligations in this Agreement and agree to use the Confidential Information
only for such purposes as the Receiving Party is authorized to use the
Confidential Information hereunder.
 
9.3          Exceptions.  The obligation of a Party under Section 9.1 not to use
or disclose another Party’s Confidential Information shall not apply to any part
of such Confidential Information that the Receiving Party can establish by
competent written proof:
 
(a)           at the time of disclosure is in the public domain or after
disclosure comes into the public domain other than by unauthorized acts of the
Receiving Party obligated not to disclose such Confidential Information and/or
its Affiliates and/or sublicensees in contravention of this Agreement;
 
(b)           is disclosed to the Receiving Party, its Affiliates or
sublicensees by a Third Party having the right to disclose it;
 
(c)           can be shown by written proof to already have been in the
possession of the Receiving Party, its Affiliates or sublicensees prior to
disclosure under this Agreement; or
 
(d)           results from the research and development by the Receiving Party,
its Affiliates or sublicensees, independent of disclosures from the disclosing
Party of this Agreement, provided that the persons developing such information
have not had exposure to the Confidential Information received from the
disclosing Party.
 
9.4          Confidential Nature of Terms of Agreement.  Except as expressly
provided herein, each Party agrees not to disclose any terms of this Agreement
to any Third Party without the consent of the other Parties; provided, however,
that disclosures may be made as required by securities or other applicable laws,
or to actual or prospective investors, sublicensees, corporate or merger
partners or acquirers, or to a Party’s accountants, attorneys, and other
professional advisors, and, in the case of the Institutions, to The Wellcome
Trust and in the case of KCL to IP2IPO Limited, provided that such individuals
or entities expressly agree to keep the terms of the Agreement confidential.
 
22



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
ARTICLE 10
 
TERM AND TERMINATION
 
10.1        Term.  Unless sooner terminated as otherwise provided in this
Agreement, the term of this Agreement shall commence on the Effective Date
hereof and shall continue in full force and effect until the expiration of the
last to expire Valid Claim and on such date this Agreement and the licenses
granted hereunder shall automatically become non-exclusive, worldwide, fully
paid-up, irrevocable licenses upon such expiry.
 
10.2        Termination by Acorda.  Acorda may terminate this Agreement at any
time upon ninety (90) days prior written notice to each of CUTS and KCL.
 
10.3        Termination by Institutions.  The Institutions may terminate this
Agreement forthwith by giving written notice to Acorda if Acorda and/or its
Affiliates and/or agents and/or sub-contractors and/or sublicensees commence(s)
legal proceedings to challenge the validity or ownership of any of the Licensed
Patents.
 
10.4        Termination by any Party
 
(a)           Material Breach.  CUTS and KCL may terminate this Agreement if
Acorda materially breaches its material obligations under this Agreement (e.g.,
material failure to pay CUTS and KCL pursuant to the terms of this Agreement)
and Acorda fails to cure the breach within sixty (60) days after receipt of
written notice from the non-breaching Party, such notice specifying in detail
the nature of the alleged breach. Acorda may terminate this Agreement if one or
both of the other Parties materially breaches its material obligations under
this Agreement and such breaching Party(ies) fails to cure the breach within
sixty (60) days after receipt of written notice from Acorda, such notice
specifying in detail the nature of the alleged breach
 
(b)           Cease of Business.  Without prejudice to any other right or
remedy, any Party may terminate this Agreement at any time by notice in writing
to the other Parties, if any Party ceases to carry on business, is declared by a
court of competent jurisdiction to be bankrupt, or an order made or a resolution
passed for the winding up of any Party or upon the appointment of a liquidator
of that Party.
 
10.5         Consequences of Termination.  No termination of this Agreement
shall relieve Acorda of the liability for payment of any Earned Royalties due
for Licensed Products sold prior to the effective date of such termination or
for Sublicense Royalties paid or payable prior to the effective date of such
termination. Notwithstanding anything herein to the contrary, upon any
termination or expiration of this Agreement, Acorda shall have the right to use
or sell Licensed Products on hand on the date of such termination or expiration
and to complete Licensed Products in the process of manufacture at the time of
such termination or expiration and use or sell the same, provided that Acorda
shall submit the applicable royalty reports described in Section 4.1, along with
Earned Royalty and/or Sublicense Royalty payments in accordance with Sections
3.2, 3.3 and 3.4 for Sale of such Licensed Products. For clarity, upon
termination of
 
23



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
this Agreement under Section 10.2 or 10.3, Institutions are free to enter into a
commercial license or similar agreement with any Third Party with respect to
such Licensed Patents, or otherwise exploit such Licensed Patents. Further, upon
the Institutions written request, the Parties shall negotiate in good faith the
terms of an agreement between them on reasonable commercial terms to enable the
Institutions to arrange for further exploitation of the Licensed Products as
they exist at the date of termination, including to provide the Institutions
with all improvements, information and results created or developed by Acorda
and/or its Affiliates and/or their agents.
 
ARTICLE 11
 
ASSIGNMENT
 
No Party may assign or transfer this Agreement or any rights or obligations
hereunder without the prior written consent of the other Parties, except Acorda
may make such an assignment without Institutions’ written consent to an
Affiliate or to a successor to all, or substantially all, of the business of
Acorda, whether in a merger, sale of stock, sale of assets or other transaction,
provided, however, that Acorda may not assign or transfer this Agreement or any
rights or obligations hereunder without Institutions’ written consent to such a
successor entity where a significant portion of such entity’s commercial
business activity constitutes: (a) the manufacture and/or sale of military arms
or weapons, or (b) the manufacture and/or sale of tobacco containing products.
Any permitted successor or assignee of rights and/or obligations hereunder
shall, in a writing to the other Parties, expressly assume performance of such
rights and/or obligations. Any assignment or attempted assignment by any Party
in violation of the terms of this Article 11 shall be null and void and of no
legal effect.
 
ARTICLE 12
 
MISCELLANEOUS
 
12.1        KCL confirms to Acorda that with respect to the Patent Application
and/or the Licensed Patents:
 
(a)           as far as KCL is aware, having neither commissioned nor performed
any searches or investigations into the existence of any third party rights, KCL
owns its interests in the Patent Application free and clear of all licenses and
encumbrances and the like of any nature whatsoever;
 
(b)           KCL is not currently involved in any litigation, and is unaware of
any pending litigation proceedings, relating to Institutions’ ownership of the
Patent Application;
 
(c)           this Agreement is a legal and valid obligation of, binding upon,
and enforceable against KCL in accordance with the terms of this Agreement;
 
(d)           the execution, delivery and performance of this Agreement does not
as of the Effective Date conflict with, constitute a breach of, or violate any
arrangement, understanding or agreement to which KCL is a party or by which KCL
is bound;
 
24



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
(e)           KCL has not granted to a Third Party any right or interest in any
of the Licensed Patents that is inconsistent with the rights granted to Acorda
herein and shall not grant a Third Party any such right during the term of this
Agreement;
 
(f)            KCL has the right to enter into this Agreement, grant the rights
granted herein and perform the obligations set forth in this Agreement; and
 
(g)           KCL is the legal owner of its right, title and interest in the
inventions developed by its respective Inventors giving rise to the Licensed
Patents.
 
12.2        CUTS confirms to Acorda that with respect to the Patent Application
and/or the Licensed Patents:
 
(a)           as far as CUTS is aware, having performed no searches or
investigations into the existence of any third party rights, CUTS owns its
interests in the Patent Application free and clear of all licenses and
encumbrances and the like of any nature whatsoever;
 
(b)           CUTS is not currently involved in any litigation, and is unaware
of any pending litigation proceedings, relating to Institutions’ ownership of
the Patent Application;
 
(c)           this Agreement is a legal and valid obligation of, binding upon,
and enforceable against CUTS in accordance with the terms of this Agreement;
 
(d)           the execution, delivery and performance of this Agreement does not
as of the Effective Date conflict with, constitute a breach of, or violate any
arrangement, understanding or agreement to which CUTS is a party or by which
CUTS is bound;
 
(e)           CUTS has not granted to a Third Party any right or interest in any
of the Licensed Patents that is inconsistent with the rights granted to Acorda
herein and shall not grant a Third Party any such right during the term of this
Agreement;
 
(f)            CUTS has the right to enter into this Agreement, grant the rights
granted herein and perform the obligations set forth in this Agreement; and
 
(g)           CUTS is the legal owner of its right, title and interest in
inventions developed by Professor James Fawcett giving rise to the Licensed
Patents.
 
12.3        Acorda confirms to Institutions that:
 
(a)           this Agreement is a legal and valid obligation of, binding upon,
and enforceable against Acorda in accordance with the terms of this Agreement;
 
(b)           Acorda has the right to enter into this Agreement and perform the
obligations set forth in this Agreement;
 
(c)           the execution, delivery and performance of this Agreement does not
conflict with, constitute a breach of, or violate any arrangement, understanding
or agreement to which Acorda is a party or by which Acorda is bound; and
 
25



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
(d)           Acorda shall be responsible for the performance by its Affiliates
in accordance with the terms of this Agreement.
 
12.4        Disclaimer of Warranties.  CUTS AND KCL MAKE NO EXPRESS OR IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND ASSUMES
NO RESPONSIBILITIES WHATSOEVER WITH RESPECT TO THE USE, SALE, OR OTHER
DISPOSITION BY ACORDA AND/OR ITS AFFILIATES AND/OR ITS SUBLICENSEES OF LICENSED
PRODUCT(S).
 
12.5        Independent Contractor.  Acorda’s relationship to Institutions shall
be that of a licensee only. None of the Parties shall be considered to be an
employee or agent of another, nor shall this Agreement constitute, create or in
any way be interpreted as a joint venture, partnership or formal business
organization of any kind. In that respect, no Party shall have the authority to
execute any agreement on behalf of another Party, nor shall any Party have any
authority to negotiate any agreement, except as such other Party may expressly
direct in writing.
 
12.6        Patent Marking.  Acorda agrees to mark the appropriate patent number
or numbers on all Licensed Products made or Sold in the Licensed Territory in
accordance with all applicable governmental laws, rules and regulations, and to
require its sublicensees to do the same.
 
12.7        Use of Names.  Acorda shall obtain the prior written approval of KCL
or CUTS (as applicable), such approval not to be unreasonably withheld, prior to
making use of the name, trademarks, logos or symbols of KCL, the University of
Cambridge, CUTS (an authorized designee of the University of Cambridge for
purposes of this Agreement), or their respective employees, students and faculty
members for any commercial purpose, except as required to comply with law,
regulation or court order. Institutions shall obtain the prior written approval
of Acorda, such approval not to be unreasonably withheld, prior to making use of
the name, trademarks, logos or symbols of Acorda for any commercial purpose,
except as required to comply with law, regulation or court order.
 
12.8        Governing Law.  This Agreement and all amendments, modifications,
alterations, or supplements hereto, and the rights of the Parties hereunder,
shall be construed under and governed by the laws of England and shall be
subject to the exclusive jurisdiction of the English courts to which the Parties
hereby submit, except that a Party may seek interim injunction in any court of
competent jurisdiction.
 
12.9        Entire Agreement.  This Agreement, the Sponsored Research Agreement
and the Material Transfer Agreements of even date constitutes the entire, final
and exclusive agreement among the Parties hereto, and supercedes and terminates
all prior agreements and understandings between the Parties, with respect to the
subject matter hereof and thereof, whether written or oral, including the
Confidential Disclosure Agreement among the Parties dated July 3, 2002. No
subsequent alteration, amendment, change or addition to this Agreement shall be
binding upon the Parties unless reduced to writing and signed by an authorized
officer of each Party.
 
12.10      Survival.  Articles 1, 8, 9, and 12, and Sections 4.5, 4.6, 5.2 and
10.5 shall survive termination of this Agreement for any reason.
 
26



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
12.11      Severability.  All rights and restrictions contained herein may be
exercised and shall be applicable and binding only to the extent that they do
not violate any applicable national laws and are intended to be limited to the
extent necessary so that they will not render this Agreement illegal, invalid or
unenforceable. If any provision or portion of any provision of this Agreement,
not essential to the commercial purpose of this Agreement, shall be held to be
illegal, invalid or unenforceable by a court of competent jurisdiction, it is
the intention of the Parties that the remaining provisions or portions thereof
shall constitute their agreement with respect to the subject matter hereof, and
all such remaining provisions, or portions thereof, shall remain in full force
and effect. To the extent legally permissible, the Parties shall use good faith
efforts to agree to replace any illegal, invalid or unenforceable provision of
this Agreement with a valid provision that shall implement as much as permitted
the commercial intent of the illegal, invalid, or unenforceable provision. If
any provision essential to the commercial purpose of this Agreement is held to
be illegal, invalid or unenforceable and cannot be replaced by a valid provision
which will implement the commercial intent of this Agreement, the Party(ies) who
is the beneficiary of such illegal, invalid or unenforceable provision has the
right to terminate this Agreement upon written notice, effective upon receipt,
to the other Parties.
 
12.12      Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement and
shall be deemed to have been sufficiently given and received for all purposes
(a) upon personal delivery to the appropriate address, (b) five (5) days after
the date of mailing when sent first class certified or registered mail, postage
prepaid, (c) three (3) business days after sending by internationally recognized
express delivery service, or (d) one (1) business day after facsimile
transmission to the appropriate number(s) below, with transmission confirmed by
the recipient. Unless otherwise specified in writing in accordance with this
Section 12.12, the mailing addresses and facsimile numbers of the Parties shall
be as set forth below.
 

 
For Acorda:
 
Acorda Therapeutics, Inc.
     
15 Skyline Drive
     
Hawthorne, New York 10532 USA
     
Attention:
Harold Safferstein, Vice President,
       
Business Development
     
Fax Number:
(914) 347-4560
         
For CUTS:
 
Cambridge University Technical Services Limited
     
c/o Research Services Division
     
University of Cambridge
     
16 Mill Lane
     
Cambridge CB2 1SB, UK
     
Attention: Director
     
Fax Number: +44 (0)12 2333 2988
         
For KCL:
 
King’s College London
     
KCL Enterprises Ltd
     
James Clerk Maxwell Building
     
57 Waterloo Road
     
London, SEI 8WA, UK

 
27



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 

   
Attention: Director of Technology Transfer
   
Fax Number: +44 (0)20 7848 3320

 
12.13      Force Majeure.  Any delays in, or failure of performance of any Party
to this Agreement, shall not constitute a default hereunder, or give rise to any
claim for damages, if and to the extent caused by occurrences beyond the control
of the Party affected; including, but not limited to, acts of God, acts of
terrorism, strikes or other concerted acts of workmen, civil disturbances,
fires, floods, earthquakes, explosions, riots, war, rebellion, sabotage, acts of
governmental authority or failure of governmental authority to issue licenses or
approvals which may be required. The Party suffering such occurrence shall
immediately notify the other Parties as soon as practicable and any time for
performance hereunder shall be extended by the actual time of delay caused by
the occurrence, provided that the Party affected by such occurrence uses
reasonable efforts to overcome or avoid such delay.
 
12.14      Farther Assurances.  Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.
 
12.15      Headings.  The headings appearing in this Agreement have been
inserted for convenience of reference only and shall not affect the
construction, meaning or interpretation of this Agreement or any of its terms
and conditions.
 
12.16      No Waiver.  The failure by any Party, at any time, or for any period
of time, to enforce any of the provisions of this Agreement, shall not be
construed as a waiver of such provisions or as a waiver of any Party’s rights
thereafter to enforce each and every such provision of this Agreement.
 
12.17      Construction.  This Agreement has been prepared jointly by all
Parties and shall not be strictly construed against any Party.
 
12.18      Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one (1) and the same instrument.
 
[Signature Page Follows]
 
28



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
IN WITNESS WHEREOF, Acorda, CUTS and KCL have caused this Agreement to be
executed as of the Effective Date by their duly authorized representatives
below.
 
ACORDA THERAPEUTICS, INC.
 
CAMBRIDGE UNIVERSITY TECHNICAL
   
SERVICES LIMITED
           
By:
  /s/ Hank Safferstein
 
By:
  /s/ R. C. Jennings
 
Print Name:
 Hank Safferstein
 
Print Name:
DR. R. C. Jennings
 
Title:
  V.P. Business Dev.
 
Title:
  DIRECTOR
 

 
 
KING’S COLLEGE LONDON
 
 
By:
  /s/ SUSAN SMITH
 
Print Name:
SUSAN SMITH
 
Title:
DIRECTOR OF TECHNOLOGY TRANSFER
           

 
29
 